Citation Nr: 0739783	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-25 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 until 
January 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
was manifested by no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The veteran's claim of entitlement to an increased rating for 
PTSD was received in July 2004.  Throughout the rating period 
on appeal, a 50 percent evaluation has been assigned, 
pursuant to DC 9411.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show.  

As here, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   However, 38 C.F.R. § 4.1 provides that, in 
evaluating a disability, such disability is to be viewed in 
relation to its whole recorded history.  

Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this 
general rating formula, a
50 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to the next-higher 70 percent rating 
under DC 9411, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board has reviewed the evidence of record and finds no 
support for the assignment of a higher disability evaluation 
for any portion of the rating period on appeal.  For example, 
the competent evidence does not demonstrate that the veteran 
has suicidal ideation.  Upon VA examination in October 2004, 
he denied suicidal or homicidal intent.  Such intent was also 
denied in numerous VA outpatient records dated in 2004, 2005, 
and 2006.  

The Board acknowledges a statement from the veteran dated 
October 2004 where he expressed that he becomes depressed and 
has suicidal thoughts when he is in public places and other 
statements made by him endorsing some homicidal thoughts.  
However, given the numerous occasions where he denied such 
suicidal and homicidal ideation, the overall evidence does 
not warrant a higher evaluation on this basis.  

Indeed, there is no showing that the suicidal or homicidal 
thoughts cause occupational and social impairment to the 
extent contemplated under the next-higher 70 percent rating 
over any portion of the rating period on appeal.    

Regarding any speech or thought disorders, the Board 
acknowledges that VA treatment records reveal that the 
veteran experienced a cerebral vascular accident (CVA) in 
April 2006.  Those same treatment records indicate that, as a 
result of the CVA, he is undergoing rehabilitation treatment, 
including treatment for impaired speech and comprehension 
abilities.  

In this regard, VA treatment records dated after April 2006 
reflect that he has general motor weakness and a significant 
communication deficit in all areas.  Therefore, the Board is 
unable to assess any speech and thought disorders he may 
currently have as a result of his PTSD.  

However, the evidence in the claims file does reflects that 
prior to the CVA, the veteran did not have impaired speech or 
comprehension abilities.  Indeed, PTSD clinic notes dated 
February and January 2006 reflect that his speech was normal 
in rate and volume and that his thoughts were logical, 
coherent, and goal-directed.  Additionally, outpatient 
records dated from 2004 to 2006 indicate that his thought 
processes were intact, and speech was normal and his thought 
processes were goal-directed.  

Moreover, upon VA examination in October 2004, the veteran's 
speech was logical and coherent, though he rambled and was 
tangential on some points.  While a mental health clinical 
note dated October 2004 reflects that his speech was 
pressured, the weight of the evidence shows that he did not 
have any speech or thought disorder warranting a higher 
rating for his service-connected PTSD prior to his CVA in 
April 2006.    

The objective evidence of record also fails to demonstrate 
obsessional rituals which interfere with routine activities.  
Moreover, while the veteran has complained of panic attacks 
and depression, there is no showing that either symptom has 
affected his ability to function independently, appropriately 
and effectively.  

Again, the Board notes that recent VA treatment records dated 
2006 through 2007 detailing his treatment for a CVA call into 
question his ability to function independently; however, the 
evidence shows that any current inability to function 
independently is not a result of panic attacks and 
depression, but a result of residuals from his CVA that 
occurred in April 2006.  

Indeed, upon VA examination in October 2004, the veteran was 
competent and able to handle his own finances.  Additionally, 
VA treatment records dated from 2004 though 2006 indicate 
that he had intact judgment, cognitive function, insight, and 
that while his mood was occasionally described as depressed, 
his affect was appropriate.  An outpatient PTSD note dated 
July 2005 also indicated that his PTSD/anxiety symptoms had 
improved.  

Furthermore, there is no showing of impaired impulse control.  
During the VA examination in October 2004 the veteran stated 
that he avoided being around people due to his fear of losing 
control and hurting someone over his quick temper.  The Board 
also notes that in an October 2004 statement, he claimed that 
he was irritable with some violence like throwing objects.  
Moreover, in a statement dated October 2004, his spouse 
detailed some of his violent outbursts.  

However VA treatment records dated January 2006 and October 
2005 indicated that he had continued to be able to control 
his anger and low tolerance level and was able to walk away 
from stressful situations.  Moreover, an outpatient PTSD note 
dated July 2005 indicates that he has no uncontrollable 
outbreaks of anger.  

Overall, the objective evidence does not show that he has 
impaired impulse control or a difficulty adapting to 
stressful circumstances that would rise to the level of 
occupational and social impairment as contemplated with the 
next-higher 70 percent evaluation for any portion of the 
rating period on appeal.

The evidence of record also does not any demonstrate spatial 
disorientation.  Rather, the October 2004 VA examination 
report stated that the veteran was oriented in all three 
spheres.  He was similarly alert and oriented in the mental 
health clinical and PTSD clinical notes of record.  Moreover, 
these same records consistently noted that he was neatly 
dressed and groomed.  

In this regard, the October 2004 VA examination report 
revealed that his dress and hygiene were appropriate.  The 
Board acknowledges a statement provided by his spouse in 
October 2004 indicating that he does not care about his 
appearance.  However, the weight of the evidence does not 
reflect that he has any neglect of personal appearance and 
hygiene.

The evidence of record reveals the veteran may have an 
inability to maintain effective relationships.  Specifically, 
he is involved in his second marriage and he does not have 
any contact with his child from a previous relationship.  In 
addition, VA treatment records from 2004 to 2006 and his 
October 2004 VA examination he describe some agoraphobia 
symptoms.  

Specifically, at his October 2004 VA examination he stated 
that he felt he has no friends and did not socialize or go 
out to movies or restaurants because of his fear of crowds.  
Though he reported that he had a fear of going out and of 
crowds, he has shown the capacity to establish and maintain 
effective relationships; as the VA examiner in October 2004 
specifically noted that he had lived with his second wife for 
16 years prior to their marriage.  Thus, the relationship 
issues that he describes do not rise to the level of 
occupational and social impairment as contemplated with the 
next-higher 70 percent rating.

While carefully considering the facts detailed above, the 
Board nevertheless finds that such serious symptomatology has 
been accounted for in the 50 percent evaluation currently 
assigned and the overall weight of the evidence does not 
reveal a disability picture most nearly approximating the 
next-higher 70 percent rating.  

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the veteran's 
Global Assessment of Functioning (GAF) scores.  
GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)). 

In the present case, the evidence throughout the rating 
period on appeal reveals GAF scores ranging from 45 to 70.  

In this regard, GAF scores from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well.  GAF scores ranging 
between 51 and 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Given that several of the GAF assessments here 
exceed 50, those scores would not be supportive of a 70 
percent disability rating.   

Next, the Board must consider the scores of 45 and 50 that 
the veteran also received.  In this vein, scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 45 to 50, a higher rating is not 
justified on this basis alone because the objective evidence 
does not actually demonstrate symptoms commensurate with such 
GAF scores.  

Indeed, as already discussed, the competent evidence does not 
show severe suicidal ideation, obsessional rituals, impaired 
impulse control, or neglect of personal appearance and 
hygiene due to his PTSD.  Because the GAF scores of 45 and 50 
are not consistent with the objective findings of record, 
such scores are not probative as to his actual disability 
picture here.     

The Board has considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warranted different ratings.

In addition, the Board has considered the statements from the 
veteran and his wife regarding his service-connected PTSD.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

For the reasons discussed above, the veteran's wife is also 
not competent to offer a medical opinion on diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Based on the foregoing, there is no basis for an increased 
evaluation in excess of 50 percent for the veteran's PTSD.  
The overwhelming majority of the criteria associated with the 
next-higher 70 percent evaluation for PTSD have not been 
demonstrated in the record.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  However, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Nonetheless, 
any questions as to the appropriate effective date to be 
assigned is moot as the claim has been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted his own statements 
and a statement from his wife in support of his claim.  In 
addition, the appellant was afforded a VA medical examination 
in October 2004.  

The representative maintains that the veteran should be 
provided with a more current examination.  However, given his 
difficulty in communication as a result of a CVA and the fact 
that he was recently adjudicated incompetent, the Board finds 
that no probative information would be reasonably obtained 
from a VA examination.  Therefore, a remand for this purpose 
is not warranted.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


